Title: To James Madison from William Jones, 25 April 1814
From: Jones, William
To: Madison, James


        
          Dear Sir
          April 25. 1814.
        
        Circumstances over which I have no controul having coerced a determination on my part to retire from the honorable station in which your confidence and good will had placed me, it is proper that I should apprise you of my intention in anticipation of that event though I shall not intimate my design to others. I shall endeavour to remain at my post if possible until the next meeting of Congress unless it shall accord with your convenience and views sooner to appoint a successor.
        In the mean time I shall sedulously employ every hour which can be abstracted from the current duties of the Depmt. during a period of great

activity and responsibility in preparing and arranging the various matters required by the resolutions of Congress and of the Committees, as well as to facilitate the future business of the Department as much as may be in my power.
        Having never deprecated responsibility for honest measures on any other ground than my inability to fulfil the public expectations, I trust you will believe me when I declare that nothing but the purest attachment to the independence honor and welfare of our happy country and its inestimable institutions, for the maintenance of which we are engaged in a war more just and inevetable than even that of our glorious revolution, could have prevailed upon me to accept the appointment with which you have honored me.
        Every motive of private interest convenience prudence and settled social habits, urged me to remain in private life; but the same indignant feelings which impelled me, not to the “tented field,” but to the frozen untented heights of Princeton, Pluckamin, and Morristown, when but just turned of fifteen prompted the acceptance of my present situation, with the hope of doing some good until an honorable peace should again bless our land; beyond which I never contemplated to remain in office; and I will not now deny myself the pleasure of anticipating that epoch within the limited period I have prescribed to myself.
        Accept sir the honest assurance of my sincere respect and warm personal regard, the influence of which persuades me that my personal welfare may not be indifferent to you and that I may venture without intrusion to make a candid exposition of my situation which will prove to you the inevitable necessity for the determination I have formed.
        I am poor, Sir—nay more I am embarrassed by the result of my mercantile affairs which the untoward events of the last five years have reversed from a state of approximate independence to an inability to meet my obligations, but by time industry and the favorable conversion of the property I possess. I am no speculator—my labours have been directed to the honest pursuit of regular commerce.
        Early in the year 1808 I return[ed] from India with a fine new ship which cost $47,000. one half of which I owned and with merchandize on my own account amounting to $120,000. three fourths of which being in Indigo imported for European consumption was of course useless during the Embargo, and on the repeal of that measure the rigours of the continental system and the belligerent depredations were such as to preclude exportation on such terms as prudence could justify.
        Thus this property remained at a heavy expense until June 1811. when I shipped it to Archangel whence it was transported 800 miles by land to St Petersburg where the menaced invasion by the French suspended all sales and finally compelled my agent to fly for safety with my property

to Vienna!! Here a dilatory and unprofitable sale wound up by unforeseen losses of exchange and intolerable charges, produced an unfortunate result which was ascertained but a few months since. In the mean time my fine ship was sold for one half her cost. Thus have I suffered more by the restrictive system than any person within my knowledge; yet will I never regret the zeal and fidelity with which I have supported that system so long as the state of the world gave effect to its operations. The pecuniary sacrifice I shall have made during my official existance though under present circumstances of great and inconvenient magnitude to me, I shall never regret, if my services shall have been useful to my country and satisfactory to you—a consummation which with very moderate talents and a heart ill at ease, I can scarcely flatter myself.
        What course I shall pursue, whether commerce manufactures or other objects of private industry is uncertain, yet I trust with a reputation unsullied and the general good will of the community where I am known, to maintain whatever private standing I may have acquired. You will pardon this egotism and believe that in whatever situation I may be placed, my grateful sense of your kind confidence and earnest prayers for your happiness shall not cease.
        
          W Jones
        
      